Before
              GASTON, STEWART, and ATTANASIO
                   Appellate Military Judges

                     _________________________

                       UNITED STATES
                           Appellee

                                 v.

                     Adrian A. LOPEZ
            Lance Corporal (E-3), U.S. Marine Corps

                             Appellant

                         No. 202000201

                      Decided: 30 March 2021

  Appeal from the United States Navy-Marine Corps Trial Judiciary

                          Military Judge:
                          Andrea C. Goode

Sentence adjudged 15 May 2020 by a special court-martial convened
at Camp Pendleton, California, consisting of a military judge sitting
alone. Sentence in the Entry of Judgment: reduction to E-1, confine-
ment for four months, forfeiture of two-thirds pay per month for four
months, and a bad-conduct discharge.

                          For Appellant:
               Captain Thomas P. Belsky, JAGC, USN

                           For Appellee:
                        Brian K. Keller, Esq.
               United States v. Lopez, NMCCA No. 202000201
                            Opinion of the Court

                          _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).

                          _________________________

PER CURIAM:
    Appellant was convicted, in accordance with his pleas, of two specifica-
tions of wrongful use of a controlled substance, in violation of Article 112a,
Uniform Code of Military Justice [UCMJ], 10 U.S.C. § 912a. This case was
submitted without assignment of error. However, we find the military judge
erred when announcing the adjudged partial forfeiture component of the
sentence.
    When a partial forfeiture is adjudged, the sentence must state the exact
dollar amount of the forfeiture. R.C.M. 1003(b)(2) (“Unless a total forfeiture is
adjudged, a sentence to forfeiture shall state the exact amount in whole
dollars to be forfeited each month and the number of months the forfeitures
will last.”) (emphasis added). Here, instead of expressing the partial forfei-
ture in an exact whole-dollar amount, the military judge erroneously an-
nounced the forfeiture as “two-thirds of your pay per month for a period of
four months.” The entry of judgment reflects similarly irregular language:
“forfeiture of 2/3 pay for 4 months.”
   “The failure of the military judge to account for forfeitures in a dollar
amount is a clerical error with ‘no prejudicial impact on the accused,’ and it is
easily remedied.” United States v. Jewett, No. 200900167, 2009 CCA LEXIS
688, at *2 (N-M. Ct. Crim. App. 24 Sept. 2009) (unpub. op.) (quoting United
States v. Gilgallon, 2 C.M.R. 170, 172 (C.M.A. 1952)). We will do so.
    At Appellant’s reduced grade of E-1, 1 forfeiture of two-thirds pay per
month for a period of four months calculates to $1,155.40 pay per month for
four months. Accordingly, the findings and only so much of the sentence as
provides for reduction to E-1, forfeiture of $1,155.00 pay per month for four
months, confinement for four months, and a bad-conduct discharge are
affirmed. All rights, privileges, and property of which Appellant has been
deprived by virtue of execution of forfeitures which have not been affirmed




   1 See R.C.M. 1003(b)(2) (maximum forfeiture calculated based on accused’s re-
duced grade).


                                       2
               United States v. Lopez, NMCCA No. 202000201
                            Opinion of the Court

will be restored. We issue a corrected Entry of Judgment, in accordance with
Rule for Courts-Martial 1111(c)(2).
    After careful consideration of the record, we have determined that the
findings and sentence as modified are correct in law and fact and that no
error materially prejudicial to Appellant’s substantial rights occurred. UCMJ
arts. 59, 66.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                     3
UNITED STATES                                       NMCCA NO. 202000201

       v.                                                 ENTRY
                                                           OF
Adrian A. LOPEZ                                         JUDGMENT
Lance Corporal (E-3)
U.S. Marine Corps                                   As Modified on Appeal
                  Accused
                                                         30 March 2021



    On 15 May 2020, the Accused was tried at Camp Pendleton, California, by a spe-
cial court-martial, consisting of a military judge sitting alone. Military Judge Andrea
C. Goode presided.

                                    FINDINGS

   The following are the Accused’s pleas and the Court’s findings to all offenses the
convening authority referred to trial:

Charge I:     Violation of Article 112a, Uniform Code of Military Justice,
              10 U.S.C. § 912a.
               Plea: Guilty.
               Finding: Guilty.

   Specification 1: Divers Wrongful Use of Cocaine between on or about
                    25 December 2019 and on or about 19 February 2020.
                       Plea: Guilty.
                       Finding: Guilty.

   Specification 2: Divers Wrongful Use of Lysergic Acid Diethylamide
                    between on or about 24 April 2019 and on or about 19
                    February 2020.
                       Plea: Guilty.
                       Finding: Guilty.
                 United States v. Lopez, NMCCA No. 202000201
                          Modified Entry of Judgment

   Specification 3: Divers Wrongful Distribution of Lysergic Acid
                    Diethylamide between on or about 24 April 2019 and
                    on or about 7 March 2020.
                     Plea: Not Guilty.
                     Finding: Dismissed.

   Specification 4: Divers Wrongful Distribution of Methylenedioxymeth-
                    amphetamine between on or about 24 April 2019 and
                    on or about 7 March 2020.
                     Plea: Not Guilty.
                     Finding: Dismissed.

   Specification 5: Divers Wrongful Distribution of Cocaine between 1
                    January 2020 and 19 February 2020.
                     Plea: Not Guilty.
                     Finding: Dismissed.

Charge II:   Violation of Article 82, Uniform Code of Military Justice,
             10 U.S.C. § 892.
             Plea: Not Guilty.
             Finding: Dismissed.

   Specification 1: Soliciting Another to Possess a Controlled Substance
                    on or about 7 March 2020.
                     Plea: Not Guilty.
                     Finding: Dismissed.

   Specification 2: Divers Soliciting Another to Possess a Controlled
                    Substance between on or about 1 December 2019 and
                    on or about 7 March 2020.
                     Plea: Not Guilty.
                     Finding: Dismissed.




                                      2
                 United States v. Lopez, NMCCA No. 202000201
                          Modified Entry of Judgment



                                 SENTENCE

  On 15 May 2020, a military judge sentenced the Accused to the following (as
modified, if at all, during any post-trial action):
      Reduction to pay grade E-1.
      Confinement for a total of 4 months.
         For Specification 1 of Charge I: confinement for 4 months.
         For Specification 2 of Charge I: confinement for 4 months.
         The terms of confinement will run concurrently.
      Forfeiture of $1155.00 pay per month for 4 months.
      A bad-conduct discharge.
  The Accused shall be credited with having served 63 days in pretrial confine-
ment, to be deducted from the adjudged sentence to confinement.


                              FOR THE COURT:




                              RODGER A. DREW, JR.
                              Clerk of Court




                                        3